Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Number: 10,380,814 B1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
As per claim 1, Mathiesen et al. teaches a system comprising: a gate at a facility comprising (column 3 lines 12-20): a first pedestal on a first side and a second pedestal on a second side that form a passage in between (column 9, lines 45-51); and a first camera at the second pedestal, wherein the first camera has a field of view directed upward (Figures 1 and 2; column 1, lines 32-35; column 5, lines 58-column 6, line 10); a second camera having a second field of view that includes at least a portion of the gate and the passage (Figures 1 and 2; column 1, lines 32-35;  column 3, lines 60-column 4, line 8; column 5, lines 58-column 6, line 10); and a first computing device to: access gate data associated with the gate (column 3, lines 21-30; column 4, lines 9-25); access first image data acquired by the first camera (column 3, lines 21-30; column 4, lines 9-25); determine, based on the first image data from the first camera, that a first user at the gate is associated with a first account (Figures 1 and 2; column 1, lines 32-35; column 5, lines 58-column 6, line 10); determine, based on a comparison of the gate data and the first image data, that a second user at the gate is not associated with an account (column 8, lines 46-column 9, line 9); access second image data acquired by the second camera (Figures 1 and 2; column 1, lines 32-35;  column 3, lines 60-column 4, line 8; column 5, lines 58-column 6, line 10); determine, based on the second image data from the second camera, a first entry time of the first user to the facility and a second entry time of the second user to the facility (column 3, line 60-coumn 4, line 49); determine a first difference between the first entry time and the second entry time is less than a first threshold (column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determine, based on the second image data from the second camera, a first exit time of the first user from the facility and a second exit time of the second user from the facility  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determine a second difference between the first exit time and the second exit time is less than a second threshold (column 3, line 60-coumn 4, line 49; 
As per claim 2, Mathiesen et al. teaches the system of claim 1 described above.  Mathiesen et al. teaches further comprising a third camera having a third field of view in the facility (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); and the first computing device to further: determine, based on third image data from the third camera, that the first user and the second user are within a threshold distance of one another for at least a first duration (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); and wherein the group data is based at least in part on the first user and the second user being within the threshold distance of one another for at least the first duration (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 3,  Mathiesen et al. teaches computer-implemented method comprising: accessing first sensor data from a first sensor at a first entry location to a facility (column 3, line 60-coumn 4, line 49; column 8, line 64-column 9, line 57; column 17, lines 3-15; column 35, lines 26-55;  Figures 1-9); accessing second sensor data from one or more second sensors associated with the first entry location (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining, based on a comparison of the first sensor data and the second sensor data,  that one or more users at the first entry location to the facility is not associated with an account at a first time 
As per claim 4, Mathiesen et al. teaches the method of claim 3 described above.  Mathiesen et al. teaches further comprising one or more of: determining the second user did not perform a scan gesture, determining the second user passed through the first entry location within a third threshold time of the first user, or determining a count of data presented at the first entry location within a fourth threshold time of the first time differs from a count of a number of people detected at the first entry location (column 3, line 60-coumn 4, line 49;  column 8, line 64-column 9, line 57; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 5, Mathiesen et al. teaches the method of claim 3 described above.  Mathiesen et al. teaches further comprising: acquiring a plurality of images of the first entry location; and determining, based on the plurality of images, that a hand of the second user was not within a specified region that is proximate to a scanner at the first entry location while the second user was at the first entry location (abstract; column 3, line 60-coumn 4, line 49; and column 10, lines 26-53).  
As per claim 6, Mathiesen et al. teaches the method of claim 3 described above.  Mathiesen et al. teaches the determining the second user is associated with the first account comprising: determining a 
As per claim 7, Mathiesen et al. teaches the method of claim 3 described above.  Mathiesen et al. teaches the determining the second user is associated with the first account comprising determining that the first user interacted with the second user within the facility (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 8, Mathiesen et al. teaches the method of claim 7 described above.  Mathiesen et al. teaches the determining the first user interacted with the second user further comprising one or more of: determining the first user and the second user are within a first threshold distance of one another within the facility for at least a first duration, determining a transfer of an object between the first user and the second user, or determining the first user and the second user are within a second threshold distance and face each other a threshold number of times  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 9, Mathiesen et al. teaches the method of claim 7 described above.  Mathiesen et al. teaches the determining the second user is associated with the first account comprising: determining a first gesture by the first user at the first entry location, wherein the first gesture is associated with the presentation of the first data by the first user; and determining an absence of a second gesture by the second user to present second data at the first entry location (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  

As per claim 11, Mathiesen et al. teaches the method of claim 3 described above.  Mathiesen et al. teaches the determining the second user is associated with the first account comprising: determining that historical data indicates the first account has previously been associated with another user at the facility (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).
As per claim 12, Mathiesen et al. teaches the method of claim 3 described above.  Mathiesen et al. teaches the determining the second user is associated with the first account comprising: determining a first entry time of the first user to the facility at the first entry location (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining a second entry time of the second user to the facility at the first entry location (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining a third entry time of a third user to the facility at the first entry location, wherein the third entry time is before the first entry time or after the second entry time (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining second data presented by the third user at the first entry location; and disqualifying the third user from being associated with the first account (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 13, Mathiesen et al. teaches the method of claim 3 described above.  Mathiesen et al. teaches the determining the second user is associated with the first account comprising: determining a first entry time of the first user to the facility at the first entry location; determining a second entry time of the second user to the facility at the first entry location; and determining a first difference between 
As per claim 14, Mathiesen et al. teaches a computer implemented computer-implemented method comprising: obtaining first sensor data from one or more sensors at a facility  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); obtaining second sensor data from one or more second sensors at the facility  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining that a first user is associated with a first account; determining, based at least in part on a comparison of the first sensor data and the second sensor data, an entry anomaly to the facility that a second user at an entry location in the facility is not associated with an account at a first time  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining, based at least in part on the first sensor data and the second sensor data, that the first user and [[a]]the second user are associated with the first time  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); and  determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account that is associated with the first user  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 15, Mathiesen et al. teaches the method of claim 14 described above.  Mathiesen et al. teaches the determining the entry anomaly further comprising one or more of: determining the second user did not perform a scan gesture, determining the second user passed through the entry location within a threshold time of the first user, determining the second user entered the facility while a gate at the entry location was closed, determining a count of data presented at the entry location at the first time differs from a count of a number of people detected at the entry location, or determining presence of the second user inside the facility without data indicative of the second user passing through the 
As per claim 16, Mathiesen et al. teaches the method of claim 14 described above.  Mathiesen et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising: determining a first entry time of the first user to the facility at the entry location (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining a second entry time of the second user to the facility at the entry location; determining a first difference between the first entry time and the second entry time is less than a first threshold; determining a first exit time of the first user from the facility at a first exit; determining a second exit time of the second user from the facility at the first exit  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); and determining a second difference between the first exit time and the second exit time is less than a second threshold  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 17, Mathiesen et al. teaches the method of claim 14 described above.  Mathiesen et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising one or more of: determining the first user and the second user are within a first threshold distance of one another within the facility for at least a first duration, determining a transfer of an object between the first user and the second user, or determining the first user and the second user are within a second threshold distance and face each other a threshold number of times (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 18, Mathiesen et al. teaches the method of claim 14 described above.  Mathiesen et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising: determining a first gesture by the first 
As per claim 19, Mathiesen et al. teaches the method of claim 14 described above.  Mathiesen et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising: determining a height of the second user; and determining the height is less than a threshold height (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 20, Mathiesen et al. teaches the method of claim 14 described above.  Mathiesen et al. teaches the determining, based at least in part on the first sensor data and the second sensor data, that the second user is associated with the first account comprising: determining a first entry time of the first user to the facility at the entry location  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining first data presented by the first user at the entry location; determining a second entry time of the second user to the facility at the entry location  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining that the second user did not present identification data at the entry location  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9);   determining a third entry time of a third user to the facility at the entry location, wherein the third entry time is before the first entry time or after the second entry time  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9); determining second data presented by the third user at the entry location; and disqualifying the third user from being associated with the first account  (column 3, line 60-coumn 4, line 49; column 17, lines 3-15; column 35, lines 26-55; Figures 1-9).  
As per claim 21, Mathiesen et al. teaches the method of claim 14 described above.  Mathiesen et al. teaches further comprising: determining the second user took an item from the facility  (column 3, line .
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 5/20/2020, with respect to 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 1-21   has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697


/I JUNG LIU/Primary Examiner, Art Unit 3697